
	

113 S1416 IS: Black Lung Health Improvements Act of 2013
U.S. Senate
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1416
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2013
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To protect miners from pneumoconiosis (commonly known as
		  black lung disease), and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Black Lung Health Improvements Act of
			 2013.
		2.Technology related to
			 respirable dustSection 202(d)
			 of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 842(d)) is
			 amended—
			(1)by striking
			 of Health, Education, and Welfare; and
			(2)by striking the
			 second sentence and inserting the following: Not later than 6 months
			 after the date of enactment of the Black Lung
			 Health Improvements Act of 2013, the Secretary shall issue a
			 final regulation lowering permissible exposure levels to respirable dust and
			 updating sampling and testing procedures, in order to provide the maximum
			 feasible protection from respirable dust, including coal and silica dust, that
			 is achievable through environmental and engineering controls. Not later than 5
			 years after the date of issuance of such final regulation, and once every 5
			 years thereafter, the Secretary shall reexamine the incidence of pneumoconiosis
			 in miners and, unless there is a decline in pneumoconiosis, shall update the
			 regulation..
			3.Black lung
			 medical reportsThe Black Lung
			 Benefits Act (30 U.S.C. 901 et seq.) is amended by inserting after section 402
			 the following:
			
				403.Medical
				reportsIn any claim for
				benefits for a miner under this title, an operator that requires a miner to
				submit to a medical examination regarding the miner's respiratory or pulmonary
				condition shall, not later than 14 days after the miner has been examined,
				deliver to the claimant a complete copy of the examining physician's report.
				The examining physician's report shall be in writing and shall set out in
				detail the examiner's findings, including any diagnoses and conclusions and the
				results of any diagnostic imaging techniques and tests that were performed on
				the
				miner.
				.
		4.GAO report on
			 black lung disease
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General of the United States shall submit to Congress a
			 report on any barriers to health care faced by people with
			 pneumoconiosis.
			(b)ContentsThe
			 report required under subsection (a) shall include—
				(1)a review of the
			 application process, including the appeals process, with respect to the Black
			 Lung Disability Trust Fund established by section 9501 of the Internal Revenue
			 Code of 1986;
				(2)an assessment of
			 possible barriers to care through the Black Lung Disability Trust Fund, and the
			 degree to which any barriers impact the ability of patients with legitimate
			 medical needs, particularly those patients in rural areas, to access treatment
			 for pneumoconiosis;
				(3)recommendations
			 necessary to address issues, if any, relating to patient access to care through
			 the Black Lung Disability Trust Fund; and
				(4)an evaluation of
			 whether the current benefit payments authorized under the Black Lung Benefits
			 Act (30 U.S.C. 901 et seq.) as of the date of the report, are sufficient to
			 meet the expenses of disabled miners and survivors.
				5.Review of black
			 lung benefits program forms
			(a)Review of
			 Federal Black lung benefits program formsNot later than 6 months
			 after the date of enactment of this Act, the Secretary of Labor shall conduct a
			 review of the forms related to obtaining workers' compensation benefits under
			 the Black Lung Benefits Act (30 U.S.C. 901 et seq.) to determine any paperwork
			 barriers that may exist to speedily receiving and processing pneumoconiosis
			 benefits claims and the feasibility of reducing the forms required of
			 applicants to such program.
			(b)Report to
			 CongressNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of Labor shall prepare and submit a report to Congress
			 regarding—
				(1)any changes that
			 the Department has implemented to reduce the forms and paperwork involved in
			 receiving and processing pneumoconiosis claims under the Black Lung Benefits
			 Act (30 U.S.C. 901 et seq.); and
				(2)any
			 administrative barriers identified in the review conducted under subsection (a)
			 that the Department of Labor has addressed.
				6.Grant funds to
			 study the prevention and treatment of black lung diseaseSection 14(d) of the Mine Improvement and
			 New Emergency Response Act of 2006 (30 U.S.C. 965(d)) is amended—
			(1)by striking
			 or to develop and inserting to develop;
			 and
			(2)by inserting
			 , or for research and outreach related to the prevention and treatment
			 of pneumoconiosis before the period at the end.
			7.Legal fee
			 payment programThe Black Lung
			 Benefits Act (30 U.S.C. 901 et seq.) is amended by inserting after section 403,
			 as added by section 3, the following:
			
				404.Legal
				fees
					(a)Program
				established
						(1)In
				generalNot later than 180
				days after the date of enactment of the Black
				Lung Health Improvements Act of 2013, the Secretary shall
				establish an attorneys' fee payment program to pay attorneys' fees, using
				amounts from the fund, on behalf of claimants in qualifying claims.
						(2)Qualifying
				claimA qualifying claim for
				purposes of this section is a contested claim for benefits under this title for
				which a final judgment has not been entered within 1 year of the filing of the
				claim.
						(3)Use of payments
				from the fundNotwithstanding any other provision of law, amounts
				in the fund shall be available for payments authorized by the Secretary under
				the program under this section.
						(b)Payments
				authorized
						(1)In
				generalIf a claimant for
				benefits is a prevailing party on a qualifying claim before an administrative
				law judge, the Benefits Review Board, or a Federal court, and the judge, Board,
				or court approves attorneys’ fees for work done before it, the Secretary shall,
				through the program under this section, pay an amount of attorneys' fees not to
				exceed $1,500 at each stage of the administrative and legal process.
						(2)MaximumThe program established under this section
				shall not pay more than a total of $4,500 in attorneys' fees for any single
				qualifying claim.
						(c)Reimbursement
				of fundsIn any case where a
				qualifying claim results in a final order for compensation, the employer
				subject to such claim shall reimburse the fund for any payments made under this
				section on behalf of the claimant, subject to enforcement by the Secretary
				under section 424 and in the same manner as compensation orders are enforced
				under section 21(d) of the Longshore and Harbor Workers Compensation Act (33
				U.S.C. 921(d)).
					(d)Additional
				rulesNothing in this section
				shall limit or otherwise affect an employer’s liability for any attorneys' fees
				awarded by an administrative law judge, the Benefits Review Board, or a Federal
				court, that were not paid by the program under this section. Nothing in this
				section shall limit or otherwise affect the ability to use amounts provided
				through the fund to pay approved attorneys' fees in claims for benefits under
				this title for which a final judgment has been ordered, in cases where the
				employer is unable to do so.
					(e)No recoupment
				of attorneys' feesAny
				payment for attorneys' fees made by the Secretary under the program under this
				section shall not be recouped from the claimant or the claimant’s
				attorney.
					.
		8.Black lung
			 Benefits Act technical and conforming amendmentsThe Black Lung Benefits Act (30 U.S.C. 901
			 et seq.) is amended—
			(1)in section 401(a)
			 (30 U.S.C. 901(a)), by inserting or who were found to be totally
			 disabled by such disease after such disease;
			(2)by striking
			 subsection (a) of section 411 (20 U.S.C. 921) and inserting the
			 following:
				
					(a)The Secretary
				shall, in accordance with the provisions of this part, and the regulations
				promulgated by the Secretary under this part, make payments of benefits in
				respect of—
						(1)total disability
				of any miner due to pneumoconiosis;
						(2)the death of any
				miner whose death was due to pneumoconiosis;
						(3)total disability
				of any miner at the time of his death with respect to claims filed under part C
				prior to January 1, 1982;
						(4)survivors’
				benefits for any claim filed after January 1, 2005, that is pending on or after
				March 23, 2010, where the miner is found entitled to receive benefits at the
				time of his death as a result of a lifetime claim filed under part C;
				and
						(5)survivors’
				benefits where the miner is found entitled to receive benefits at the time of
				his death as a result of a lifetime claim filed under part C before January 1,
				1982.
						;
				and
			(3)in section 412(a)
			 (30 U.S.C. 922(a))—
				(A)by striking
			 paragraph (2) and inserting the following:
					
						(2)In the case of a
				widow—
							(A)of a miner whose
				death is due to pneumoconiosis;
							(B)in a claim filed
				after January 1, 2005, and that is pending on or after March 23, 2010, of a
				miner who is found entitled to receive benefits at the time of the miner's
				death as a result of a lifetime claim filed under part C;
							(C)of a miner who is
				found entitled to receive benefits at the time of his death as a result of a
				lifetime claim filed under part C before January 1, 1982; or
							(D)in a claim filed
				under part C of this subchapter before January 1, 1982, of a miner who was
				totally disabled by pneumoconiosis at the time of his death,
							benefits
				shall be paid to the miner's widow (if any) at the rate the deceased miner
				would receive such benefits if he were totally
				disabled.;
				(B)in paragraph
			 (3)—
					(i)by
			 striking (3) In the case and all that follows through
			 section 411(c) and inserting the following: (3)(A) In the
			 case of the child or children of a miner described in subparagraph (B);
			 and
					(ii)by
			 adding at the end the following:
						
							(B)Subparagraph (A) shall apply in the
				case of any child or children—
								(i)of a miner whose death is due to
				pneumoconiosis;
								(ii)in a claim filed after January 1,
				2005, that is pending on or after March 23, 2010, of a miner who is found
				entitled to receive benefits at the time of his death as a result of a lifetime
				claim filed under part C;
								(iii)of a miner who is found entitled
				to receive benefits at the time of his death as a result of a lifetime claim
				filed under part C before January 1, 1982;
								(iv)in a claim filed under part C
				before January 1, 1982, of a miner who was totally disabled by pneumoconiosis
				at the time of his death;
								(v)of a widow who is found entitled to
				receive benefits under this part at the time of her death; or
								(vi)entitled to the payment of
				benefits under paragraph (5) of section
				411(c).
								;
				and
					(C)in paragraph (5),
			 by striking In the case and all that follows through not
			 survived at the time of his death by a widow or a child, and inserting
			 In the case of the dependent parent or parents of a miner who is not
			 survived at the time of the miner's death by a widow or a child and (i) whose
			 death is due to pneumoconiosis, (ii) in a claim filed after January 1, 2005,
			 that is pending on or after March 23, 2010, who is found entitled to receive
			 benefits at the time of his death as a result of a lifetime claim filed under
			 part C, (iii) who is found entitled to receive benefits at the time of his
			 death as a result of a lifetime claim filed under part C before January 1,
			 1982, or (iv) in a claim filed under part C before January 1, 1982, who was
			 totally disabled by pneumoconiosis at the time of death,.
				
